                                                                                              EXHIBIT
Associate Performance Evaluations                                                                    E
Transcription Coordinators and Associates are strongly encouraged to discuss job performance
and goals on an informal day-to-day basis. A formal written performance evaluation will be
conducted following the Associate's 90-day probation and annually thereafter on date of hire.

QA Policy

CSO takes our QA policy very seriously to ensure the highest quality healthcare documentation is
consistently delivered to our clients and to provide feedback and continued education to CSO
Associates. QA consists of2 parts, concurrent review and retrospective review. Concurrent
review consists of 100% review for new Associates as well as CSO Associates training on new
accounts with a 98% accuracy level. Retrospective review consists of quarterly review with a
98% accuracy rate. Please see the QA Policy for specifics.

Professional Conduct

CSO maintains high standards of conduct for all of our Associates. While no code of conduct
can address the appropriate behavior for every situation, CSO relies on each Associate to make a
judgment of what is right and proper in any particular situation. Associates are expected to
conduct themselves professionally and to demonstrate respect for the rights and well-being of
any individual with whom they interact, whether they be our clients or their coworkers. As an
Associate, you are responsible to become familiar with policies and guidelines governing
appropriate Associate conduct. Failure to adhere to those guidelines, as demonstrated by
engaging in any action that jeopardizes the well-being of the organization or any individual with
whom the Associate comes in contact through the delivery of service, may result in disciplinary
action. Please refer to the CSO Disciplinary Policy for further information.

Anti-harassment      Policy

CSO will not tolerate harassment or      intimidation of our Associates on any basis, including race,
color, sex, gender, religion, national   origin, disability, marital status, or other legally protected
status. Sexual harassment is defined      as unwelcome sexual advances, requests for sexual favors,
and other verbal, written, or physical    conduct of a sexual nature.

Any Associate who believes that he/she has been or is being subjected to any harassing behavior
should report the conduct to their Transcription Coordinator or to Support Services immediately.
Support Services will then coordinate a thorough investigation into the alleged misconduct.
Actions taken internally to investigate and resolve complaints of harassment will be conducted
confidentially to the extent practicable.

No Associate who files a complaint of alleged harassment shall be subject to retaliation of any
kind for reasons of filing such a complaint. Any Associate who engages in behavior which is
confirmed to be of a sexually harassing nature will be subject to progressive discipline up to and
including discharge.

                                                       Ex#    ~       RPlr:~
                                                       Nam;V .:\:( \ be (h !lYO
                                                                                     Page 11 of 18
                                                       0819:"113 !l1
                                                        Steve11S.Xoenig 'Reporting
                                                                                               DT 0015
